               Case 1:18-cv-10179-RJS Document 90 Filed 04/18/19 Page 1 of 3




80 Pine Street │ 33rd Floor │New York, NY │10005 │T. (212) 269-5600 │F. (646) 964-6667 │www.mandelbhandari.com


April 18, 2019

BY ECF AND EMAIL

The Honorable Richard J. Sullivan
United States District Court, S.D.N.Y.
40 Foley Square
New York, NY 10007

         Re:     SL-X IP S.A.R.L. v. Bank of America Corp., et al., No. 1:18-cv-10179-RJS

Dear Judge Sullivan:

        We represent the Plaintiff in the above-captioned matter. We write to request a pre-motion
conference seeking permission to file a motion under Fed. R. Civ. P. 15(a)(2), 17(a), and 25(c).
Plaintiff seeks to join its former subsidiaries as plaintiffs in this action; or in the alternative to
permit those subsidiaries to ratify Plaintiff’s prosecution of any claims that may belong to them.
The Proposed Amended Complaint is attached as Ex. A and a blackline is attached as Ex. B.

I.       Background

         Plaintiff's underlying claim is as follows. Defendants control approximately 70% of the
stock loan market and reap extraordinary profits from their gatekeeper positions. Plaintiff SL-x IP
S.À R.L. was a financial technology startup whose software enabled customers to opportunity to
borrow securities in an efficient and transparent fashion. That software threatened Defendants'
ability to dominate stock lending and extract outsized profits. In violation of the antitrust laws,
Defendants reached an agreement to boycott SL-x so that it could not undermine the control
Defendants exercise over the stock lending market. Defendants also threatened Plaintiffs’ potential
customers, such as BNY Mellon, State Street, and Northern Trust to convince them not to do
business with SL-x and interfered with efforts by SL-x to raise additional capital.

       SL-x IP S.À R.L. originally operated its European business through two wholly-owned
subsidiaries, SL-x Trading Europe Limited and SL-x Technology UK Limited. However, as time
went on, several of these entities were wound down and the business of the enterprise was
continued by SL-x IP S.À R.L. itself.

        On December 21, 2018, Defendants moved to dismiss the Complaint, arguing, in part, that
Plaintiff was not the proper party to advance antitrust claims on behalf of SL-x and that its former
subsidiaries should have been named as plaintiffs instead. [Dkt. 68 at 3-10.] While Plaintiff
believes that it had standing to assert antitrust claims as the successor in interest to its shuttered
subsidiaries, in an effort to avoid any complications, it began the process of reviving those
subsidiaries so that they could be joined or their claims otherwise explicitly assigned. This process
was not complete by the time that Plaintiff’s opposition papers were due, even after a brief
            Case 1:18-cv-10179-RJS Document 90 Filed 04/18/19 Page 2 of 3
The Honorable Richard J. Sullivan
April 18, 2019
Page 2

extension, so Plaintiff sought permission from the Court to file a supplemental declaration at the
time that the entities had been revived. [Dkt. 79]. This application was denied. [Dkt. 87].

          Plaintiff’s subsidiaries, specifically SL-x Trading Europe Limited, SL-x Technology UK
Limited, SL-x USA Trading LLC, and SL-x Technology USA, have since been restored as legal
entities. Accordingly, Plaintiff seeks permission to either (i) join the subsidiaries as plaintiffs; or
(ii) ratify Plaintiff's prosecution of any claims properly belonging to the subsidiaries.

II.     The Court Should Permit Joinder of the SL-X Subsidiaries

       Where a claim is inadvertently brought in the name of the wrong party, Fed. R. Civ. P.
17(a)(3) provides a mechanism by which the defect may be corrected:

        Joinder of the Real Party in Interest. The court may not dismiss an action for failure
        to prosecute in the name of the real party in interest until, after an objection, a
        reasonable time has been allowed for the real party in interest to ratify, join, or be
        substituted into the action. After ratification, joinder, or substitution, the action
        proceeds as if it had been originally commenced by the real party in interest.

        In applying this rule, “courts in the Second Circuit have generally allowed for substitution
when a mistake has been made as to the person entitled to bring suit and such substitution will not
alter the substance of the action.” Park B. Smith, Inc. v. CHF Indus. Inc., 811 F. Supp. 2d 766, 773
(S.D.N.Y. 2011) (collecting cases); In re Vivendi Universal, S.A. Sec. Litig., 605 F. Supp. 2d 570,
584 (S.D.N.Y. 2009) (“[A] standing defect at the commencement of suit does not require dismissal
of the action with prejudice. Should the real parties in interest, i.e., the persons or entities that had
standing to bring plaintiff’s claims at the commencement of the suit, wish to ratify plaintiffs’
actions, join the lawsuit, or substitute for the current plaintiffs, the court should allow those parties
a reasonable time to do so.”). See also House of Europe Funding I Ltd. v. Wells Fargo Bank, Case
No. 13-CV-519 RJS, 2015 WL 5190432, at *3 (S.D.N.Y. Sept. 4, 2015) (Sullivan. J.); 6A Charles
Alan Wright et al., Federal Practice and Procedure § 1555 (3d ed.) (Rule 17(a)(3) was drafted “to
avoid forfeiture and injustice when an understandable mistake has been made in selecting the party
in whose name the action should be brought.”)
        “[T]he bar for granting leave to join real parties is low… [a]ttorneys’ mere ignorance,
incompetence, or lack of diligence need not preclude granting joinder.” Wiwa v. Royal Dutch
Petroleum Co., Case No. 01 CIV. 1909 KMWHBP, 2009 WL 464946, at *10 (S.D.N.Y. Feb. 25,
2009); Daebo Int’l Shipping Co. v. Americas Bulk Transp. (BVI) Ltd., Case No. 12 CIV. 4750
PAE, 2012 WL 6212614, at *2 (S.D.N.Y. Dec. 13, 2012) (“‘[T]he bar for granting leave to join
real parties is low. Courts should grant leave to join the real parties in interest if (1) the defect in
the named plaintiffs plausibly resulted from mistake ... and (2) correcting this defect would not
unfairly prejudice defendants by changing the particulars of the claims against them.’”)
        In Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 20 (2d Cir. 1997), the
Second Circuit reversed the trial court’s denial of leave to amend a complaint to resolve a standing
defense precisely because Rule 17 required the amendment to be permitted. Amendment was
required because “[t]he complaint’s only pertinent flaw was the identity of the party pursuing those
claims, and the proposed amended complaint submitted to the court with AMI’s motion was,
            Case 1:18-cv-10179-RJS Document 90 Filed 04/18/19 Page 3 of 3
The Honorable Richard J. Sullivan
April 18, 2019
Page 3

except for naming the selling shareholders as the plaintiffs on their own claims, virtually identical
to the original complaint.”1 Id.

        As in Advanced Mechanics, Plaintiff seeks only to add its subsidiaries without altering any
of the complaint’s substantive allegations. Thus, joinder is proper under Rule 17.

       B.      In the Alternative, the Court Should Permit Ratification by the Subsidiaries

        “The Second Circuit has held that to ratify a suit, ‘the real party in interest must
(1) authorize continuation of the action and (2) agree to be bound by its result.’” House of Europe
Funding, 2015 WL 5190432, at *3 (citing Fed. Treasury Enter. Sojuzplodoimport v. SPI Spirits
Ltd., 726 F.3d 62, 83 (2d Cir. 2013)). This Court has held ratification appropriate where “the
nature of the claims, the factual and legal allegations underlying them, and the resulting harm all
remain the same.” Id. at *4. It is far from the only court to do so. See, e.g., Wells Fargo Nw.
Bank, Nat’l. Ass’n. v. Varig-S.A., Case No. 02 CIV. 6078(JSR), 2003 WL 21508341, at *3
(S.D.N.Y. June 27, 2003) (approving ratification under Rule 17), aff’d sub nom. Wells Fargo Nw.
Bank Nat. Ass’n v. Varig-S.A. (Viacao Aerea Rio-Grandense), 108 F. App’x 6 (2d Cir. 2004);
Gusto Records, Inc. v. Artists Rights Enforcement Corp., Case No. 88 CIV. 0527 (DNE), 1992 WL
26746, at *3 (S.D.N.Y. Feb. 4, 1992) (“Licensees, however, generally do not qualify as real parties
in interest. This Court need not address this issue, however, because GML has ratified Gusto’s suit,
making Gusto a proper plaintiff in this case.”) (internal citations omitted).

         In this case, Plaintiff’s subsidiaries have executed an explicit ratification that provides that
they approve of the institution and continuation of this lawsuit and that they agree to be bound by
the result. No modification of the factual claims in the Complaint is necessary or appropriate and
Defendants cannot be harmed by the ratification itself. Accordingly, this Court should approve the
ratification under Fed. R. Civ. P. 17(a)(3).

                                               Respectfully submitted,
                                               /s/ Rishi Bhandari
                                               Rishi Bhandari

       1
          Some district courts have read Advanced Magnetics narrowly, holding that Rule 17 cannot
be used when all of a plaintiff’s claims lack standing. See In re SLM Corp. Sec. Litig., 258 F.R.D.
112, 115 (S.D.N.Y. 2009) (“To the extent courts allow assignment of a claim after litigation
commences, the plaintiff generally has Article III standing on at least one other claim at the time
the action was filed.”). However, this narrow approach has been heavily criticized by (1) other
district courts, see, e.g. Digizip.com, Inc. v. Verizon Servs. Corp., 139 F. Supp. 3d 670, 678
(S.D.N.Y. 2015) (“Putting aside the fact that the existence of the plaintiffs’ other claims did not
form any part of Advanced Magnetics’ legal analysis, judgments about standing are made based on
an independent analysis of each particular claim. …Put another way, if a party has standing as to
one claim, there is no reason why that fact should affect the analysis of standing as to a different
claim”), (2) the leading practice guide, 13A Charles Alan Wright et al., Federal Practice and
Procedure § 3531 n. 61 (3d ed.), and (3) Judge Sack in a concurrence in Cortlandt St. Recovery
Corp. v. Hellas Telecommunications, S.a.r.l, 790 F.3d 411, 425 (2d Cir. 2015).
